Citation Nr: 1023220	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-06 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left total hip 
arthroplasty secondary to service connected overuse syndrome 
of the left knee with degenerative changes and service 
connected degenerative changes in the right hip.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Punia, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.


FINDING OF FACT

Left total hip arthroplasty has not been shown to be related 
to active service or proximately due to or the result of the 
Veteran's service connected overuse syndrome of the left knee 
with degenerative changes and service connected degenerative 
changes in the right hip.


CONCLUSION OF LAW

Left total hip arthroplasty was not incurred in or aggravated 
by active service, and is not due to, the result of, or 
aggravated by the Veteran's service-connected overuse 
syndrome of the left knee with degenerative changes and 
service connected degenerative changes in the right hip.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in September 2008, VA notified the Veteran 
of the information and evidence needed to substantiate and 
complete his claim for left total hip arthroplasty, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Accordingly, the Board finds that VA met 
its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.  Additional notice of the 
five elements of a service-connection claim, including the 
assignment of effective dates, was provided in the September 
2008 letter pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  As such, the Board finds that VA has met its 
duty to notify the Veteran of his rights and responsibilities 
under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him an examination, obtaining medical opinions as 
to the etiology and severity of the disability, and by 
affording him the opportunity to give testimony before the 
decision review officer in May 2009, which the Veteran 
decided to forego in lieu of a VA examination conducted in 
June 2009.  

In July 2009, the Veteran submitted a communication stating 
that he felt the June 2009 VA examination was inadequate.  
The Veteran reported that the exam was brief and did not 
include an x-ray or any major movement on his part.  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The June 2009 examination report reflects that 
objective testing was performed, to include range of motion 
testing.  The Board also notes that the June 2009 VA 
examination report reflects that the VA examiner made a 
diagnosis related to the Veteran's left hip disability, 
provided a nexus opinion for this diagnosis, and provided 
supporting rationale for this opinion.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123-24 (2007) (noting that a 
medical opinion must support its conclusion with an analysis 
the Board can consider and weigh against other evidence in 
the record).  Therefore, the Board finds that the examination 
is adequate and will proceed to adjudicate the appeal.

Furthermore, it appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file, and the 
Veteran does not contend otherwise.  Additionally, the 
examination provided and medical opinions obtained are 
adequate for rating purposes as the examination was performed 
based upon a review of the pertinent medical evidence and 
complaints of the Veteran and the opinions provided include 
well-reasoned rationale.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the Veteran and that no further action is necessary to meet 
the requirements of the VCAA.  As such, the Board will now 
turn to the merits of the Veteran's claim.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection is also warranted for a disability that is 
aggravated by, proximately due to, or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310; see Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espirtu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  However, lay statements may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Veteran contends that his left total hip arthroplasty 
should be service connected secondary to his service 
connected overuse syndrome of the left knee with degenerative 
changes and service connected degenerative changes in the 
right hip.  VA treatment records show that the Veteran 
underwent left total hip arthroplasty in August 2008.  Thus, 
the question on appeal is whether the left total hip 
athroplasty is causally related to his service connected 
disabilities.  As noted above, secondary service connection 
requires a showing of disability that is proximately due to, 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310.  Although 
§ 3.310 was amended effective in October 2006, those changes 
were more restrictive, so the Board will only consider the 
former version of the regulation.

The Veteran's service treatment records (STRs) do not show 
complaints, findings, or treatment of left hip disability and 
the Veteran does not contend they would.  June 2008 VA 
treatment records show that the Veteran had significant 
arthritis of the left hip that was resistant to conservative 
treatment.  Subsequently, the Veteran was scheduled for and 
underwent left total hip replacement in August 2008.

On VA examination in October 2008, the examiner opined that 
it was less than likely that the Veteran's left hip 
replacement was related to his service connected right and 
left knee conditions.  The examiner stated that a review of 
orthopedic literature reveals no peer-reviewed studies that 
support the contention that post traumatic degenerative 
changes of one joint may induce degenerative changes in 
another joint either of the affected or contralateral 
extremity.  Moreover, he stated that it is more than likely 
that the left hip disability is related to chronic 
degenerative changes as a result of aging, obesity, 
musculoskeletal deconditioning due to physical inactivity and 
a genetic predisposition for developing osteoarthritic 
conditions. 

At a June 2009 VA examination, the Veteran reported that he 
began having pain in his right hip in the 1990's, and had a 
right total hip replacement in 2000.  The Veteran contended 
that left hip pain began in the late 1990's and had a gradual 
onset.  The Veteran reported undergoing a left total hip 
arthroplasty in August 2008.  Following his initial surgery, 
the Veteran had a post-op infection requiring reopening and 
cleansing of the wound site, and reinsertion of the 
artificial hip.  He reported doing well since that time and 
has returned to work.  The Veteran indicated only requiring 
three days of sick leave due to hip pain.  The Veteran 
reported mild aching and stiffness in left hip occurring on a 
daily basis.  Upon physical examination, the examiner 
reported that left hip flexion was 0 to 110 degrees, internal 
rotation was 0 to 30 degrees, external rotation was 0 to 50 
degrees, abduction was 0 to 45 degrees, adduction was 0 to 25 
degrees, and extension was 0 to 30 degrees.  The examiner 
opined that it was less likely than not that the Veteran's 
left hip arthroplasty was directly related to or proximate to 
his service connected degenerative changes of the right hip. 
The examiner also stated that the increase in severity of the 
left hip condition was not caused by aggravation from the 
service connected right hip degenerative changes.

Again, VA opinions of record were provided after a review of 
the record and were accompanied by supporting rationale.  
Moreover, no other opinions of record refute the above 
examiner's findings.  Therefore, the Board considers the 
opinions rendered by these examiners to be the most competent 
and probative evidence of record on the question of whether 
the Veteran's left hip arthroplasty is related to his service 
connected disabilities.

The Board notes that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss the current pain and other experienced 
symptoms.  See e.g. Layno v. Brown, 6 Vet. App. 465 (1994).  
However, the existence of left hip arthritis and subsequent 
left total hip arthroplasty are not in dispute.  The sole 
question is whether such disorders are etiologically related 
to the Veteran's service-connected disabilities.  In this 
regard, the Veteran himself believes that his left hip 
disability is causally related to his service-connected 
overuse syndrome of the left knee and service connected 
degenerative changes in the right hip, on either a causation 
or aggravation basis.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, to the 
extent that the holdings in Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) and Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009) can be interpreted to enable a lay person to 
speak as to etiology in some limited circumstances capable of 
lay observation, the question of causation here involves 
complex issues that the Veteran is not competent to address.  
In addition, clinical findings refute the Veteran's 
contentions and such findings are deemed more probative as 
they were offered by medical professionals.

In sum, there is no support for a grant of service connection 
for left total hip arthroplasty secondary to service 
connected overuse syndrome of the left knee and degenerative 
changes in the right hip.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for left total hip arthroplasty secondary 
to service connected overuse syndrome of the left knee and 
service connected degenerative changes in the right hip is 
denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


